     Case 1:20-cv-01546-SHR-EB Document 6 Filed 08/31/20 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DANIEL P. BOYD,                     :
    Petitioner                      :
                                    :            No. 1:20-cv-1546
     v.                             :
                                    :            (Judge Rambo)
WILLIAM P. BARR,                    :
    Respondent                      :

                                 ORDER

     AND NOW, on this 31st day of August 2020, for the reasons set forth in the

Memorandum accompanying this Order, IT IS ORDERED THAT:

     1.    Petitioner’s petition for a writ of habeas corpus pursuant to 28 U.S.C.
           § 2241 (Doc. No. 1) is DISMISSED WITHOUT PREJUDICE for
           lack of jurisdiction; and

     2.    The Clerk of Court is DIRECTED to CLOSE the above-captioned
           case.


                                    s/ Sylvia H. Rambo
                                    United States District Judge
